OUTREACH HOUSING, L.L.C., BLAIR L. WRIGHT and JANET M. WRIGHT, Appellants,
v.
STATE OF FLORIDA, ex rel, OFFICE OF FINANCIAL REGULATION, Appellee.
No. 4D09-2384.
District Court of Appeal of Florida, Fourth District.
March 24, 2010.
Nancy W. Gregoire of Kirschbaum, Birnbaum, Lippman & Gregoire, PLLC, Fort Lauderdale, and Richard E. Berman of Berman, Kean & Riguera, P.A., Fort Lauderdale, for appellants.
Michael G. Moore, Assistant General Counsel, Office of Financial Regulation, Fort Myers, for appellee.
Per Curiam.
Affirmed.
Gross, C.J., Polen and Stevenson, JJ., concur.
Not final until disposition of timely filed motion for rehearing.